Title: From Thomas Jefferson to Henry Dearborn, 19 June 1825
From: Jefferson, Thomas
To: Dearborn, Henry


Dear General
Monticello
June 19. 25.
Your favor of May 16. came duly to hand. I had before heard of the accident which had happened to you, on your return from Washington, & could the more feelingly sympathise with your sufferings, as having some two or three years ago, experienced also the pain of a fractured arm and dislocated wrist, at a more advanced age too when these accidents are slow in recovery. your letter relieved me inasmuch as it informed me you were able to walk again. my health has become less certain, as might be expected with the advance of age. I am suffering at present under an attack of dysury which confines me to my couch, but is wearing off slowly. it is principally inconvenient, as suspending my visits and attentions to our University, which occupies, at present, most of my time. it has been opened 3. months only, and we have 90 students, and others almost daily come in. we have been remarkably fortunate in the selection of the Professors which we sought from abroad. they are of the first order of science in their respective lines, correct, accomodating and  very zealous in the promotion of their institution: and, so far, we have great reason to be satisfied also with the orderly disposition of our youths. none are recieved under 16. years of age, and in fact ⅔ of them are of 19. and upwards. we are just now putting into operation the means furnished by our legislature for procuring a very ample library and apparatus, we have no President, and no use for one as far as we yet see, and our Professors are the more contented. nor could we have any theological school, the jealousy of our sects forbidding any particular system of theology to be taught, so that our Faculty is made up of laymen altogether. but we have invited the sects to establish their several theological schools on the grounds of the University, that their students may have the benefit of attending  the lectures in the other sciences, but without the incorporation of their institutions into that of the University.Should mrs Dearborne and yourself pass another winter in Washington, I can assure you our establishment will be worth seeing, and that from the head quarters to which you know your sincere welcome, it will be always in sight.what think you of the guantlet thrown down by Governor Troup, and the actual march, as they say, of 200. men into the Creek country. will not his own state disavow his language as well as his proceedings.My grand-daughter, your acquaintance, will have the pleasure of seeing you in Boston within a few days after your reciept of this. she anticipates high gratification in your society and in that of your city generally, than which we readily believe that none better exist in our union. none more distinguished for all those qualities of mind and manners which strow the path of life with rational happiness.Accept, I pray you for mrs Dearborne and yourself the assurance of my constant & affectionate esteem and respect,Th: Jefferson